Citation Nr: 0310009
Decision Date: 01/10/03	Archive Date: 06/02/03

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  02-19 753	)	DATE jan 10, 2003
	)
	)

On appeal from the Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent prior to April 1, 2002, exclusive of February 28, 2002 through March 31, 2002, when a temporary total disability evaluation was assigned, and to an evaluation in excess of 30 percent thereafter for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


 INTRODUCTION

The veteran had active service from March 1970 to December 1971.

This matter comes before the Board of Veterans Appeals (BVA or Board) on appeal from August 2001 and May 2002 rating decisions of the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO) which granted service connection for PTSD and assigned disability evaluations.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to substantiate his claims, and all relevant evidence necessary for an equitable disposition of this appeal has been obtained.

2.  From August 11, 1997 to April 1, 2002, exclusive of temporary total disability, the veterans PTSD was productive of an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as depressed mood, anxiety, and chronic sleep impairment.

3.  Since April 1, 2002, the veterans PTSD has not been productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as:  panic attacks; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.


 CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability evaluation for PTSD for the period from August 11, 1997 to April 1, 2002, exclusive of temporary total disability, have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107(b) (West 1991 & Supp. 2002); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2002).

2.  The criteria for a disability evaluation in excess of 30 percent for PTSD for the period since April 1, 2002 have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107(b) (West 1991 & Supp. 2002); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that the current disability evaluations for his PTSD do not accurately reflect the severity of those disabilities.  Specifically, the veteran asserts that his PTSD should be assigned higher disability evaluations because he is depressed, socially isolated, and because he experiences sleep impairment. 

As a preliminary matter, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) became law.  The VCAA applies to all claims for VA benefits and provides, among other things, that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159).

First, VA has a duty under the VCAA to notify the veteran and his representative of any information and evidence needed to substantiate and complete his claim.  The rating decisions, the statement of the case, and the supplemental statements of the case issued in connection with the veteran's appeal, as well as additional correspondence to the veteran, have notified him of the evidence considered, the pertinent laws and regulations, and the reason that his claim was denied.  The RO indicated that it would review the information of record and determine what additional information is needed to process the veterans claim.  The RO also informed the veteran of what the evidence must show in order to warrant entitlement to an increased disability evaluation and provided a detailed explanation of why increased disability evaluations were not granted.  In addition, the statement of the case included the criteria for granting an increased evaluation, as well as other regulations pertaining to his claim.  Similarly, letters to the veteran, from the RO, notified the veteran as to what kind of information was needed from him, and what he could do to help his claim.  See Quartuccio v. Principi, 16 Vet. App.  183,187 (2002) (requiring VA to notify the veteran of what evidence he was required to provide and what evidence VA would attempt to obtain).  Accordingly, the Board finds that the notification requirements of the VCAA have been satisfied.

Second, VA has a duty to assist the veteran in obtaining evidence necessary to substantiate his claim.  In this regard, the veterans service medical records and VA medical records have been obtained.  In addition, the veteran was afforded several VA examinations.  The veteran and his representative have not made the Board aware of any additional evidence that should be obtained prior to appellate review, and the Board is satisfied that the requirements under the VCAA have been met.  As such, the Board finds that the duty to assist has been satisfied and the case is ready for appellate review.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See also VAOPGCPREC 16-92.

Disability ratings are determined by evaluating the extent to which a veterans service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Furthermore, a disability rating may require re-evaluation in accordance with changes in a veterans condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  38 C.F.R. § 4.1.  In addition, where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, evaluations may be staged.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this case, the issue on appeal stems from an initial grant of service connection and the assignment of disability evaluations for the veterans PTSD.

Historically, the veteran was granted service connection for PTSD in an August 2001 rating decision.  A 10 percent disability evaluation was assigned, effective August 11, 1997.  The RO granted service connection on the basis of confirmation of the veterans claimed stressor, and a VA examination, which indicated that the veteran met the diagnostic criteria for a diagnosis of PTSD.  In March 2002, the veteran disagreed with the disability rating and requested an increased disability evaluation.  The RO, in a rating decision dated May 2002, granted a temporary total disability evaluation for the period of February 28, 2002 through March 31, 2002, and assigned a 30 percent disability evaluation effective April 1, 2002.  The veteran filed a notice of disagreement in August 2002, and the RO issued a statement of the case in September 2002.  The veteran perfected his appeal in November 2002.

The pertinent evidence of record consists of VA medical records and VA examination reports.  

A July 1997 VA medical record indicates that the veteran had been diagnosed with a sleep disturbance and was to report to the psychiatric department in the morning.  

An October 1997 social survey indicates that the veteran had been married for six years and that the veteran reported nightmares.

The veteran was first afforded a VA examination in connection with his claim in November 1997.  According to the report, the veteran reported that he had been employed at the St. Louis VA Medical Center since 1987, and that he had been married since 1991.  He reported that he did not socialize much, except with family members, and that he kept up the house.  He complained of frequent nightmares, a low frustration tolerance, and flashbacks started by external stimuli.  His wife also reported that the veteran was irritable.  The veteran did report alcohol use, and the examiner indicated that a review of treatment records indicated that the veteran had an alcohol induced sleep disorder, as he had nightmares on the nights he drinks.  Examination showed that the veteran was well groomed and oriented.  He had coherent speech and a normal mood and affect.  The diagnosis was prolonged PTSD, and a Global Assessment of Functioning (GAF) score of 60 was assigned.  The examiner noted that the veteran had mild to moderate social impairment and no industrial impairment.

A January 1998 VA discharge summary shows that the veteran was diagnosed with alcohol intoxication and abuse, PTSD, and a history of major depression.  Psychosocial stressors were noted as mild to moderate due to marital problems and stress at work.  A GAF score of 80 was assigned at discharge.  Upon admission, the veteran complained of alcohol abuse and feeling suicidal and homicidal towards his wife.  He reported that he voluntarily sought hospitalization.  He also reported a history of paranoid feelings, depression, and nightmares.  Examination showed a normal mood and affect, with normal and goal-directed speech.  He was alert and oriented.  There was no evidence of looseness of associations, flight of ideas, or incoherent speech.  His sleep was good.  The veteran did not show any psychotic or suicidal behavior following admission, and the examining provider opined that the veterans behavior was influenced significantly by alcohol.  The examining provider also noted that the veteran attempted to minimize his problems with alcohol and refused treatment for his alcohol abuse. 

A January 1998 VA treatment note indicates that the veteran was admitted to the VA with a diagnosis of major depression with suicidal ideation.  He reported that he was married and employed full-time.  He was well groomed, with good hygiene and appropriate eye contact.  He was alert and oriented, with good concentration and goal-oriented speech.  However, he expressed feelings of increased stress, inappropriate anger, decreased self-worth, and thoughts of suicide.

A VA medical record dated February 1998 states that the veteran complained of flashbacks, sleep impairment, intrusive thoughts, and headaches.  The diagnosis was PTSD.

A March 1998 VA treatment record indicates that the veteran complained that he was depressed with his job at the VA, but reported that things were fine at home.   The diagnosis was PTSD.

A June 1998 VA treatment record indicates that the veteran was a recovering alcoholic and the diagnosis was PTSD.

In January 2000, the veteran was seen for complaints of increased depression and a lack of energy.  He denied suicidal or homicidal ideation.  Examination showed that the veteran was alert and oriented, with good hygiene, intact judgment, clear speech, a depressed mood, appropriate affect, and good impulse control.  His thought content was normal, without evidence of hallucinations or delusions.

A February 2000 VA treatment record indicates that the veteran received treatment in the sleep disorders clinic for obstructive sleep apnea, and was advised against alcohol and illegal drug use, as the depressant effects on his central nervous system would aggravate his sleep apnea.

The veteran was afforded another VA examination in February 2001.  According to the report, the veteran reported that he was always a loner, never had friends, and started drinking heavily at age 14.  The veteran also reported that he remained a heavy drinker until about a year ago, and that he had behavioral outbursts due to the drinking.  He related that he had been married for about 10 years and worked as a housekeeper at the VA Medical Center for about 15 years.  The veteran complained of a volatile mood, angry thoughts, occasional suicidal ideation, nightmares three times per week, and occasional crying spells.  He related that his appetite was good, but that he got upset whenever he thought about Vietnam.  He also reported that he used up most of his sick and vacation days, as he had to take off from work when he became upset.  He also related that he did not think that he slept well and that he spends up to 13 hours per day in bed.   In addition, the veteran stated that he had a history of hallucinations going back to his early twenties, and that these hallucinations have gone away with medication.  

Examination showed that he was well groomed, with good hygiene.  He was alert and oriented.  His thought process was logical and coherent, without tangential or circumstantial speech.  He voice was well modulated, and his speech was responsive.  His affect was somewhat flat.  Eye contact was nonexistent, as the veteran closed his eyes, stating that it relaxed him.  He was not open to change.  There was no evidence of active hallucinations or delusions.  Some depression and considerable anxiety were noted.  There was no evidence of a startle reaction.  The veteran did not appear to have good insight into the seriousness of his problems.  He appeared to be of low average intelligence, with some attention and concentration problems.  Judgment showed impulsivity and his abstraction ability was poor.  His memory was unimpaired.  The examiner noted that the veteran met the minimal requirements of PTSD.  The examiner also noted that the veteran was developing an atypical psychosis or possibly schizophrenic type illness about the same time [(as the helicopter crash which formed the basis of the veterans stressor and PTSD diagnosis)]. . . . and which was complicated by his alcohol abuse since age 14.  The examiner concluded that the veteran likely had a low level schizophrenic type disorder most of his life that he ha[d] been able to function with and [was] functioning better with the medications.  The diagnoses were PTSD, alcohol dependency in remission, and psychosis, not otherwise specified.  A GAF score of 50 was assigned, but the examiner further stated that if only the veterans PTSD was considered, his GAF score was a 65.

A February 2001 VA Social Survey report states that the veteran reported nightmares and flashbacks of a helicopter crash, particularly when he is stressed.  He also complained of suicidal and homicidal thoughts and depression.  He reported that he had been married for ten years, and that he and his wife had a good relationship.  He also reported that he worked for the VA since 1987, and that he found working with his supervisor to be stressful.  The social worker concluded that it was unclear whether [the veterans] present feelings of depression and anger are related to his experience in the service.

VA treatment records dated June 2001 indicate that the veteran attended a group therapy session, wherein the topics for discussion were referrals to PTSD programs, effects of medications, and insomnia.

July 2001 treatment notes indicate that the veteran attended a group therapy session wherein activities in real life versus isolation were discussed.  An addendum states that the veteran complained of an increase in nightmares, and that the diagnosis was an increase in PTSD symptoms.

A September 2001 record indicates that the veteran was diagnosed PTSD, that his psychosocial stressors were moderate in severity and included work and the environment.  His GAF score was 40.

November 2001 treatment notes indicate that the topics for discussion at the veterans group therapy session included insomnia, difficulty concentrating, nightmares, and isolation.  An addendum indicates that the veteran had been diagnosed with PTSD and depression, and that the veteran denied any complaints.  Psychological examination was normal.

December 2001 treatment notes indicated that the group therapy session involved discussion of family situations, war experiences, and reentry.  Group members denied suicidal or homicidal ideation.

A January 2002 treatment note indicates that the veteran reported that he occasionally had bad days and that the medications help.  Examination showed that the veteran was not suicidal or homicidal, and that there was no evidence of hallucinations, delusions, or ideas of reference.  The veteran was also noted as being less paranoid.  The assessment was PTSD. 

February 2002 group therapy topics included employment and compensation and pension examinations.  There were no suicidal or homicidal ideas or plans expressed.  An addendum states that the veteran was upset because he was not approved to go into an inpatient PTSD program.  He was not suicidal or homicidal.  The assessment was PTSD.   A treatment note dated the next day states that the veteran complained of depression and of feeling suicidal, with a plan to overdose.  He also complained that he felt homicidal about his neighbors.  The diagnosis was depression and he was admitted.  Upon admission, he reported that he felt very stressed from not getting into [the] PTSD program . . . .  He complained of suicidal and homicidal ideation, difficulty sleeping, and nightmares.  He reported that he had been sober for five years.  Examination showed that the veteran was alert, oriented, cooperative, and casually groomed, with appropriate hygiene.  His affect and mood were depressed.  His speech was normal, his thought flow was spontaneous, and his perceptions were normal.  He had tightness of associations, a reality-based thought process, and no flight of ideas.  His thought process was logical and coherent.  There was no evidence of delusions or preoccupations.   His memory was unimpaired, and his attention and concentration were within normal limits.  His insight was fair, but his judgment was poor.  

The next day, in March 2002, a diagnosis of a history of PTSD was given and a GAF score of 45 was assigned.  Mental status examination showed a sullen mood and restricted affect, with a normal thought process and memory.  Concentration and orientation were normal, and the veteran had fair insight and judgment.  There was no evidence of delusions, hallucinations, obsessions or compulsions, suicidal thoughts, or aggressive thoughts or behaviors.  Two days later, a diagnosis of alcoholism in remission was also noted, and the veterans psychosocial stressors were noted as being frustration due to denial for the PTSD program, which was characterized as moderate in severity.  A treatment note dated mid-March states that the veteran complained of hypnopompic hallucinations and nightmares.  He continued to participate in group therapy for stress and PTSD.  There was no evidence of suicidal or homicidal ideation. 

The March 2002 discharge summary noted that the veteran was diagnosed with PTSD and alcoholism in remission, and that a GAF score of 50 was assigned.  The report noted that the veteran reported that his medications helped with his anxiety.

A May 2002 treatment note indicates that the veteran had an euthymic mood, denied suicidal and homicidal thoughts, and denied delusions or hallucinations.   The veteran reported that he returned to work, and that he felt he was doing a good job, despite being unable to remain focused.  He reported that his anger was under control, unless he was stressed out.

A June 2002 treatment note indicates that the veteran had a stable mood, and that he denied suicidal or homicidal ideation and delusions or hallucinations.  The veteran reported that he did not have any problems at work since he was more focused.  He also reported that things were going well at home.  

A July 2002 treatment note indicates that the veteran had an euthymic mood, and denied suicidal or homicidal thoughts, as well as denied delusions or hallucinations.    The veteran also reported that his medications were working. 

An August 2002 treatment note indicates that the veteran reported that he was doing well and that his medications were working well.  Another August 2002 treatment note indicates that the veteran had an euthymic mood.  He complained about nightmares.  He also reported that he did not want to leave his house.  He denied alcohol use or problems at work.  The examining provider noted that the veteran was more stable.

The veteran was most recently afforded a VA examination in August 2002.  According to the report, the veteran complained of nightmares, difficulty concentrating, and depression.  He reported that he occasionally heard voices, but that this was alleviated by his medication.  He also reported that his PTSD symptoms are unchanged, and that he isolates himself when he is not at work and ruminates about a helicopter crash during service.  He also complained that he was easily startled, overly alert, and sometimes irritable.  He related that he had been an extremely heavy drinker since age 14, but that he quit drinking in January 1999.  His past medical history was noted as including alcohol abuse and psychosis, not otherwise specified.  A review of the veterans treatment records indicates that the veteran reported that he began hearing voices in 1972, and that the veteran later admitted that he continued to hear voices.  The examiner also noted that the veterans February to March 2002 hospitalization was for both PTSD and psychosis.  The examiner also noted that the veteran had not missed any days of work since his hospitalization.  

Mental status examination showed that the veteran was well groomed and cooperative.  Facial expressions were flat and motor behavior was normal.  His eye contact was direct and his impulse control was appropriate.  His speech rate, volume, and rhythm were normal, and he was alert and oriented.  His mood was apathetic, and the veteran reported that he was slightly depressed.  His affect was somewhat blunted.  His thought content was rational and logical, and his thought process was sequential and goal-directed.  Despite the veterans complaints of a poor memory, this was not found upon evaluation.  Concentration was limited, and his insight and judgment were fair.  Psychotic symptomatology was not noted.  The examiner concluded that the veteran met the criteria for a diagnosis of PTSD, but that the veterans stressor of witnessing a helicopter crash was minimal.  The examiner also noted that the crash made quite an impression on him, and that the amount of stress produced was unusual but not unknown.  The examiner also opined that the veteran was developing an atypical psychosis or possible schizophrenic illness at the same time, and that the veteran had abused alcohol, which was a complicating factor.  The examiner noted that the veteran was functioning better since being medicated for his psychosis.  The diagnoses were prolonged PTSD, alcohol dependency in remission, and psychosis, not otherwise specified.  Psychosocial stressors included a lack of friends or activities.  A GAF score of 50 was assigned, but the examiner noted that if only the veterans PTSD, alone, were considered, a GAF score of 65 would be assigned.  The examiner also noted that the veteran was able to work on a regular basis, so long as he complied with his treatment regimen.

The Board acknowledges that there was a temporary 100 percent disability evaluation for the period February 28, 2002 through March 31, 2002.  The temporary disability evaluation was the result of a hospitalization in excess of 21 days.

As previously discussed, the RO evaluated the veterans PTSD as being 10 percent disabling from August 11, 1997 through February 27, 2001 and 30 percent disabling since April 1, 2002.  The veterans PTSD is rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 10 percent disability evaluation is assigned under this code for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  A 30 percent disability evaluation is assigned under this code for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).   A 50 percent disability evaluation is warranted where the evidence shows occupational and social impairment due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

Upon reviewing the rating criteria in relation to the evidence for consideration, the Board finds that the veterans disability picture is more severe than was evaluated, and that an increased disability evaluation is warranted.  The objective medical evidence of record clearly shows that the veterans symptomatology has met at least some of the criteria for a 30 percent disability evaluation from August 11, 1997 to February 27, 2002.  The veteran experienced some occupational and social impairment with occasionally decreased work efficiency.  In that regard, the Board notes that the medical evidence of record shows that the veteran experienced flashbacks, sleep impairment, and depression.  In addition, the veteran experienced a low frustration tolerance and anxiety, with occasional attention and concentration problems, resulting in reduced initiative and efficiency.  Therefore, the Board finds that reasonable doubt should be resolved in the veterans favor and concludes that the veterans PTSD from August 1997 through March 2002 more closely approximated a 30 percent disability evaluation under Diagnostic Code 9411.  

However, although the Board finds that a 30 percent disability rating is warranted, the preponderance of the evidence is against a rating in excess of 30 percent.  The veterans speech and thought processes are normal and the veterans behavior is appropriate so long as the veteran is sober.  Additionally, the evidence does not demonstrate that the veteran experienced panic attacks, abnormal speech, or memory impairment.  See 38 C.F.R. § 4.3.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In reviewing the rating criteria in relation to the veterans PTSD symptomatology, the Board finds that the veterans disability is most consistent with the currently assigned 30 percent disability evaluation and that an increased disability evaluation is not warranted.  The objective clinical evidence of record does not show that the veteran has any of the criteria contemplated for the next higher 50 percent evaluation.  In this regard, the most recent examination did not show that the veterans PTSD manifested occupational and social impairment due to symptoms such as panic attacks, difficulty maintaining relationships, impaired thought processes, or circumstantial, circumlocutory, or stereotyped speech.  The most recent VA examination, as well as the veterans treatment records, indicate that the veteran had good judgment, maintained good eye contact, and was cooperative and well groomed, despite a depressed mood.  Likewise, although the veteran has variously reported hallucinations, there was no objective evidence of delusions and that the medical evidence indicates that these hallucinations may be related to the veterans schizophrenic-type psychosis.  Moreover, the veterans impulse control was appropriate and his thought content was logical, with a goal-directed thought process.  Furthermore, the veterans speech was normal and there was no evidence of obsessive or compulsive behavior. While the veteran did have a flattened affect, this, standing alone, is insufficient to warrant an increased evaluation when all of the other criteria contemplated for a 50 percent evaluation are not present.   In this regard, the Board observes that there is no evidence that the veteran has memory impairment, mood disturbances, or hyperstartle reactions, and the veterans depressed mood and sleep impairment are contemplated within the veterans current 30 percent disability evaluation.  Similarly, the medical evidence indicates that the veterans sleep impairment may have been due to his sleep apnea.  Additionally, the Board notes the veterans GAF score with regard to his PTSD was consistently 65.  GAF scores of 61 to 70 are indicative of mild symptoms or some difficulty in social or occupational functioning, according to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the veterans symptomatology most closely fits within the criteria for the currently assigned 30 percent evaluation. 

The Board has also considered whether the veteran is entitled to "staged" ratings for the service-connected disability at issue, as dictated in Fenderson, supra, and finds that at no time during the relevant appeal periods was the veterans disability more disabling than reflected by the currently assigned ratings.

Finally, the Board has considered whether the veteran is entitled to an increased disability evaluation on an extra-schedular basis.  However, the Board concludes that the record does not present such an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards.  38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds that there has been no showing by the veteran that his PTSD, standing alone, resulted in marked interference with employment or necessitated frequent periods of hospitalization so as to render impractical the application of normal rating schedule standards.  Rather, it appears that the veterans hospitalizations have been voluntary and that some of the veterans hospitalizations were related to his alcohol abuse.  Further, despite the veterans complaints that he used up his sick leave because of his PTSD, it appears that the veterans PTSD does not interfere with his employment so long as he is on a medication regimen.  As such, there is no evidence of marked interference with the veterans employment.  Accordingly, the Board finds that the criteria for submission for assignment of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.


ORDER

Subject to the laws and regulations governing awards of monetary benefits, a 30 percent disability evaluation for PTSD is granted for the period from August 11, 1997 to March 31, 2002, exclusive of temporary total disability, but an evaluation in excess of 30 percent for PTSD from April 1, 2002 is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you what steps you can take if you disagree with our decision.  We are in the process of updating the form to reflect changes in the law effective on December 27, 2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, please note these important corrections to the advice in the form:

? These changes apply to the section entitled Appeal to the United States Court of Appeals for Veterans Claims.  (1) A Notice of Disagreement filed on or after November 18, 1988 is no longer required to appeal to the Court.  (2) You are no longer required to file a copy of your Notice of Appeal with VAs General Counsel.
? In the section entitled Representation before VA, filing a Notice of Disagreement with respect to the claim on or after November 18, 1988 is no longer a condition for an attorney-at-law or a VA accredited agent to charge you a fee for representing you.

  
